Jenkins, P. J.
The answers of the Supreme Court to the questions certified to it by this court in this case are to the effect that while the trial court did not err in dismissing the action on the grounds set out in the demurrer, yet, under the then state of facts as disclosed by the record, the .plaintiff should be allowed to amend his petition by substituting the name of the director-general of railroads as party defendant. 150 Ga. 41 (102 S. E. 532). The judgment of the court below is therefore affirmed, but with direction that unless there should be urged some other and valid objection not made by the record as now presented, the plaintiff be allowed to amend his petition by setting up the necessary facts in regard to, and naming the proper party defendant to, the said cause; and upon such amendment being-made and allowed, the case shall stand reinstated without prejudice. Judgment affirmed, with direction. Stephens and Smith, JJ., concur.